DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, 11-13, 16, 17 and 20 have been fully considered but are moot in view of the amendments and the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1, 6, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Publication 2008/0143700) in view of Song (US Publication 2008/0170024), Murakami (hereinafter “Mura”) (US Patent 6,040,814) and in further view of Lee (US Publication 2006/0197733).
Regarding independent claim 1, Shin teaches a timing controller for eliminating DC residue, comprising: 
a first digital gamma correction circuit,.....and a microcontroller, wherein the microcontroller is configured to count output frames in response to receiving a video signal; using a first digital gamma correction table read from the first digital gamma correction circuit to calculate corrected data voltages, the first digital gamma correction table is obtained by pre-adjusting data voltages to achieve a specified display effect; (Shin teaches in [0022, 0033, 0036, 0043] of using a timing controller (having a computational portion....microcontroller) which includes a look-up table, frame counter and first digital gamma correction circuit to determine corrected data voltages which is data voltages requiring inversion based on a frame count number.  Shin also teaches the use of digital data in a table ([0033]). Shin, illustrates in Fig. 2, an example of pre-adjusting data voltages.  Shin further teaches of inverting data voltages in [0045]);
Although Shin teaches of a timing controller (microcontroller), Shin does not explicitly teach:
determine, based on the counting, whether current output frame needs to be data voltage polarity inverted; responsive to a determination that the current output frame needs to be data voltage polarity inverted, a second digital gamma correction circuit, responsive to a determination that the current output frame does not need to be polarity inverted,..... 
However, in the same field of endeavor, Song discloses of using a frame counter (0104, 0105, which is used to determine when a signal FGDSOE is generated.  Song illustrates in Fig. 7 of having times where the polarity of data voltages are inverted, thereby also teaching of providing data voltages that are polarity inverted.  However, based on the FGDSOE signal, data corrected voltage is applied as illustrated in Fig. 7, Song also provides a scenario wherein data that is not polarity inverted in comparison to a previous frame ([0118]).  The second digital gamma correction circuit is considered the circuit, which provides the information for generating the data voltages, which are not needed to be polarity inverted from a previous frame.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the computational portion of the timing controller (microcontroller), as taught by Shin; to include a display having a second digital gamma correction circuit, responsive to a determination that the current output frame does not need or is  polarity inverted,..... and output the corrected data voltages to a display, as disclosed by Song to provide a display which prevents flickering and DC image sticking ([0003]).
Although the combination of Shin and Song teaches of providing corrected data voltages using a first digital gamma correction table and wherein the table is located in the timing controller and circuitry to read from the table, they do not explicitly disclose:
using a second digital gamma correction table read....
However, in the same field of endeavor, Mura discloses of having a memory and/or table, which is used to store corrected data voltages (Column, 11, Lines 27-54, Column 15, lines 27-35).  Mura further teaches that a table is located in memory (Column, 15, lines 40-45) and also discloses of saving voltages to be used in the table/memory.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the timing controller of Shin and Song; to include the use of 
using a second digital gamma correction table read from the second digital gamma correction circuit to calculate corrected data voltages (The combination of features disclosed by Shin, Song and Mura provides a timing controller with a second digital gamma correction table read from the second digital gamma correction circuit to calculate corrected data voltages.
the second digital gamma correction table is obtained by pre-adjusting data voltages so that the current output frame that does not need to be data voltage polarity inverted is consistent in brightness with two frames before and after (Song illustrates in Fig. 9 ([0082]) of providing a light waveform which is essentially consistent in brightness with two frames before and after. Utilizing the features disclosed by Mura, the second gamma table is obtained using the pre-adjusting data voltages to provide the consistent brightness of Song).
and output the corrected data voltages to a display (In view of the prior art, corrected data voltages are ultimately used to provide an image to the display device).
Although the combination of Shin/Song/Mura disclose changing (fine-tuning) the data voltages, they do not explicitly disclose that data voltage are:
256-gray gamma to
However, in the field of displays, Lee discloses in [0048] of providing data voltages relating to 256 different levels of gamma value.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device comprising the components disclosed by combination of Shin/Song/Mura, who provide corrected data voltages by pre-adjusting data voltages; to include the teachings that data voltages are 256 gamma values, as disclosed by Lee, to provide different levels of data voltages to pixels.
fine-tune the 256-gray gamma (The combined teachings of Shin/Song/Mura/Lee provide an operation of pre-adjusting data voltages, effectively providing a fine-tuning operation, to provide data voltages having a value in 256 gray gamma).
Regarding dependent claim 6, Shin, as modified by Song, Mura and Lee, discloses the timing controller of claim 1, wherein:
the microcontroller is configured to determine whether the current frame is a frame that does not need to be data voltage polarity inverted based on a preset polarity noninversion period (Song illustrates a preset polarity noninversion period at every seven frames as illustrated in Fig. 7).
Regarding dependent claim 7, Shin, as modified by Song, Mura and Lee,  discloses a display device, comprising a display and the timing controller as claimed in claim 1, wherein:
the display is configured to display an image based on received corrected data voltages (The combination of references use the corrected data to display an image).
Claim 8 has similar limitations to claim 1 and is rejected in the same manner using the same references.
Claims 13 has similar limitations to claim 6 and is rejected in the same manner using the same references.

Claims 4, 5, 11, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Publication 2008/0143700) in view of Song (US Publication 2008/0170024) Murakami (hereinafter “Mura”) (US Patent 6,040,814), Lee (US Publication 2006/0197733) and in further view of Mizu (US Publication 2012/0176397).
Regarding dependent claim 4, Shin, as modified by Song, Mura and Lee, discloses the timing controller of claim 1, further comprising:
Although the combination of references disclose: first digital gamma correction table, first digital gamma correction circuit, second digital gamma correction table, second digital gamma correction circuit, memory that contains a table and the concept of digital data stored in a table, they do not explicitly disclose:
a....gamma buffer configured to read the....gamma correction table
However, in the same field of endeavor, Mizu discloses of storing pixel correction data in memory ([0078]) and reading the correction data from memory via a buffer ([0079, 0080], thereby providing the teaching that a buffer can read pixel data from memory.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the timing controller having a table (contained in memory) and circuitry for reading a table, as disclosed by combination of Shin, Song and Mura, to include the feature of using a buffer for reading from memory, as disclosed by Mizu to provide brightness consistency ([0025]).
a digital gamma buffer configured to read the first digital gamma correction table from the first digital gamma correction circuit and the second digital gamma correction table from the second digital gamma correction circuit, respectively, and to buffer the read first digital gamma correction table and second digital gamma correction table (The combination of references disclose all the components as claimed above, but do not explicitly disclose all the components are located in a timing controller.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the timing controller to contain all the above circuit components, since it has been held that forming in one piece an articles which is formed in two or more pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164.
Regarding dependent claim 5, Shin, as modified by Song, Mura, Lee and Mizu, discloses the timing controller of claim 4, wherein:
the microcontroller is further configured to read the first digital gamma correction table or the second digital gamma correction table from the digital gamma buffer (The combined features of the above references disclose all the structural portions of the timing controller and therefore provide a controlling portion which reads the data from the tables via the buffer to output from the timing controller, control signals to operate the display).
Claim 11 has similar limitations to claim 4 and is rejected in the same manner using the same references.
Claim 12 has similar limitations to claim 5 and is rejected in the same manner using the same references.
Claim 16 has similar limitations to claim 6 and is rejected in the same manner using the same references in view of claim 4.
Claim 17 has similar limitations to claim 6 and is rejected in the same manner using the same references in view of claim 5.
Claim 20 has similar limitations to claim 6 and is rejected in the same manner using the same references in view of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAD M DICKE/Primary Examiner, Art Unit 2693